DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 12/02/2020, in which claims 1-7 are pending and ready for examination. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/02/2020, 08/23/2021, and 01/05/2022.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Reference number “S9” in Figure 3. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                                                                                                                                                                                               
Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Air-conditioner Control System Centralized Controller AG-150A AG-150A-A”  Instruction Book, accessed at: https://web.archive.org/web/20130501021307/https://www.mitsubishielectric.com.au/assets/LEG/WT05369X12.pdf.  May 01, 2013. 101 Pgs., by Mitsubishi Electric (hereinafter Mitsubishi).


Regarding claim 1, Mitsubishi discloses an air conditioner management device (“Air-conditioner Control System Centralized Controller” see Title) that has a plurality of air conditioners as management targets (“The controller described in this manual is a centralized controller that can be operated over the Web. Any connected air conditioning systems can be operated or monitored directly from the controller or over the Web using browser software. ..Up to 150 units are connectable…” see Pg. 3 ), comprising: 
“The controller described in this manual is a centralized controller that can be operated over the Web. Any connected air conditioning systems can be operated or monitored directly from the controller or over the Web using browser software. ” see Pg. 3 and “Display/Touch panel” see Pg. 6. Thus a controller generates information for display) that, as for the plurality of air conditioners, generates display information on a summary screen (“Display/Touch panel…Screenshots of screen, their names, and the sequence they appear in are shown below.” see Pgs. 24,  6 and 8, and many other pages. Thus, various screens display information related to air conditioners) including mode-specific working unit number information indicating the number of air conditioners currently in an ON state in each set working mode (The number of working units that are specifically in a currently On state for a group (i.e. set) of air conditioners that in working or non-working mode, are displayed. see Figure on page 25) and mode-specific stopped unit number information indicating the number of air conditioners currently in an OFF state in each set working mode (The number of working units that are specifically in a currently Off state for a group (i.e. set) of air conditioners that that in working or non-working mode, are displayed. see Figure on page 25); 
and a display unit that displays the display information generated by the displayed-information generation unit (“The controller described in this manual is a centralized controller that can be operated over the Web. Any connected air conditioning systems can be operated or monitored directly from the controller or over the Web using browser software. ” see Pg. 3 and “Display/Touch panel…Screenshots of screen, their names, and the sequence they appear in are shown below.” see Pgs. 24-26,  6 and 8, etc.. Thus a screen provides display of information).
Regarding claim 2, Mitsubshi discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mitsubishi further teaches wherein the working mode set to the air conditioners in the OFF state is the working modes in which the air conditioners have worked most recently, or the working Air conditioners in an Off state are those that were previously or currently in changed mode, such as an error mode, see Figure on page 25).

Claim 6 is rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi, in view of  European Patent Publication No. EP 2 535 655A1 to Ena et al. (hereinafter Ena)


Regarding claim 3, Mitsubishi teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mitsubishi further discloses wherein the display unit is formed of a touch panel that displays the display information generated by the displayed-information generation unit and detects a touch operation performed at any position in the display information displayed (“Display/Touch panel” see Pg. 6.), when a touch operation is performed at a position of the first information on the summary screen displayed on the display unit, the displayed-information generation unit increments values of the working modes applicable in the mode-specific working unit number information by the number of the air conditioners switched to the ON state by the operation, and updates values of all the working modes in the mode-specific stopped unit number information to "0", and when a touch operation is performed at a position of the second information on the summary screen displayed on the display unit, the displayed-information generation unit turns the values of all the working modes in the mode-specific working unit number information to "0" and updates the values of the working modes applicable in the mode-specific stopped unit number information to increase by the number of the air conditioners switched to the OFF state by the operation (“The following icons indicate the operation status.” Pg. 25, “Display/Touch panel…Screenshots of screen, their names, and the sequence they appear in are shown below.” see Pgs. 24,  6 and 8. Thus changing the operating status of air conditioning units will prompt an update in the screen information, such that the number of Off indicated units will decrement when units are turned on and the number of units indicated as on will increment, and vice versa, including when there are no units on or vice versa).

However, Ena from the same or similar field of air conditioner control, teaches displayed-information generation unit generates a summary screen further including first information for performing an operation of turning all of a plurality of air conditioners arranged at positions corresponding to the mode-specific working unit number information into the ON state and second information for performing an operation of turning all the plurality of air conditioners arranged at positions corresponding to the mode-specific stopped unit number information into the OFF state (“[0024] Further, a detail-display button 8d, a menu button 8j, a button 8k for all-groups setting in a batch, a button 81 for all-groups operation in a batch, and a button 8m for all the-groups stop in a batch are displayed in the lower part of the controller display subunit 2d.”Fig. 3, “[0045]…display screen 15 shown in Fig. 11, if a compressor of the outdoor unit to which a relevant air-conditioner group is connected via piping is in operation, "thermo ON" is displayed, and if the compressor is in stop, "thermo OFF" is displayed. In the case of "thermo ON," relevant group icons 8a are displayed in a color different from the normal color.” Thus, batch on and off control can be performed).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioners control as described by Mitsubishi and incorporating batch operation, as taught by Ena.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an simplified and less tedious means of controlling a plurality of units when it is desired to operate all units to a specific mode instead of individually controlling each unit (24, Ena).


Regarding claim 4, the combination of Mitsubishi and Ena teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Mitsubishi further teaches displayed-information generation unit generates the summary screen such that the mode-specific working unit number information and the mode-specific stopped unit number information are aligned and arranged at vertically corresponding positions (A number of on and off displayed units appear in vertical arrangement, see Figures page 25).
Ena further teaches a first information is arranged on a right side of the mode-specific working information, and the second information is arranged on a right side of the mode-specific information (Operation information of a first and second information are to the right side of other information, see Figure 3, Ena).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air conditioners control as described by Mitsubishi and incorporating a specific arrangement of buttons, as taught by Ena.  
One of ordinary skill in the art would have been motivated to do this modification as a matter of design choice to provide an aesthetic or rearranged layout as desired
.

Claim 7 is rejected on the same grounds as claim 3.

Regarding claim 5, the combination of Mitsubishi and Ena teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Ena further teaches wherein a displayed-information generation unit generates a summary screen such that a first information and a second information are aligned and arranged at vertically corresponding positions (Operation information of a first and second information are to the right side of other information, see Figure 3, Ena).
and incorporating a specific arrangement of buttons, as taught by Ena.  
One of ordinary skill in the art would have been motivated to do this modification as a matter of design choice to provide an aesthetic or rearranged layout as desired



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2014/0380234 to Shim et al.,  teaches  a controller  for controlling a plurality of devices, including air conditioners. Also teaches batch control,  displaying a number of devices in a certain status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117